1

2

3

4                              UNITED STATES DISTRICT COURT
5                                     DISTRICT OF NEVADA
6

7     FERNANDO NAVARRO HERNANDEZ,                     Case No. 3:09-cv-00545-LRH-WGC
8           Petitioner,
                                                      ORDER
9            v.
10
      WILLIAM GITTERE, et al.,
11
            Respondents.
12

13

14          In this capital habeas corpus action, on January 10, 2020, the petitioner,
15   Fernando Navarro Hernandez, filed a motion, pro se, complaining about several
16   aspects of his representation by appointed counsel. As Hernandez’s motion concerns
17   the attorney-client relationship, the Court has placed Hernandez’s pro se motion under
18   seal (ECF No. 225), and this matter is being handled ex parte.
19          On January 23, 2020, the Court ordered Hernandez’s counsel to consult with
20   Hernandez regarding the concerns expressed in his January 10, 2020, filing, and, within
21   60 days, file, under seal, a status report regarding those matters. See Order filed
22   January 23, 2020 (ECF No. 227). On March 23, 2020, Hernandez’s counsel filed, under
23   seal, a status report, as directed by the Court (ECF No. 230).
24          In view of the representations of counsel in the March 23, 2020, status report
25   (ECF No. 230), the Court will order Hernandez’s counsel to file a further status report,
26   under seal, within 120 days of this order.
27   ///
28   ///
                                                  1
1           IT IS THEREFORE ORDERED that Petitioner’s counsel are directed to file,

2    under seal, within 120 days from the date of this order, a status report informing the

3    Court of the status of the disputes reflected in the Petitioner’s January 10, 2020, filing,

4    and stating counsel’s position as to how any remaining disputes may be resolved.

5

6           DATED this 25th day of March, 2020.
7

8
                                                LARRY R. HICKS
9                                               UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                   2
